Citation Nr: 0501247	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.  

2.	Entitlement to service connection for a respiratory 
disorder.  

3.	Entitlement to service connection for pulmonary 
hypertension.  

4.	Entitlement to service connection for lupus 
erythematosus.  

5.	The propriety of an initial rating of 30 percent for a 
psychiatric disability.  

6.	The propriety of an initial rating of 10 percent for a 
gastrointestinal disability.  

7.	The propriety of an initial rating of 10 percent for a 
right knee disability.  

8.	Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1987 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for lupus 
erythematosus.  In a rating action of September 2003 the RO 
denied service connection for a low back strain, a 
respiratory disability, and for pulmonary hypertension.  The 
RO also denied an evaluation in excess of 10 percent for a 
left knee disability.  The RO granted service connection for 
depression evaluated as 30 percent disabling since March 10, 
2003; a right knee disability, evaluated as 10 percent 
disabling since March 10, 2003; and a gastrointestinal 
disorder, evaluated as 10 percent disabling since March 10, 
2003.  

In August 2004 the veteran appeared and gave testimony at a 
hearing before the undersigned, via videoconference.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially the Board notes that during her August 2004 hearing 
the veteran reported ongoing treatment for her psychiatric 
disability at the Dorn VA Medical Center in Columbia, South 
Carolina.  The claims folder contains clinical records 
documenting treatment for this disorder, as well as other 
service-connected disabilities only up to June 16, 2003.  As 
VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file.  38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In addition, the Board notes that the veteran and her 
representative contend that the most recent evaluations of 
her service connected psychiatric disorder, gastrointestinal 
disability and knee disabilities were not adequate to 
determine the current degree of severity of these disorders, 
and that these disabilities have essentially worsened.  It 
has been requested that the veteran be afforded current VA 
examinations for these disabilities.  

The Board further notes that the veteran has contended that 
her currently diagnosed lupus erythematosus had its onset 
during service but her symptoms were not correctly diagnosed 
at that time.  She has essentially reported similar symptoms 
since service.  It is also argued that her respiratory 
complaint's low back complaints, and pulmonary hypertension 
are, in part the result of service-incurred lupus 
erythematosus.  The Board notes that the veteran has never 
been afforded a VA examination to determine the etiology of 
her lupus erythematosus and such an evaluation should be 
conducted prior to appellate consideration of this issue, as 
well as the issues of service connection for respiratory 
disability, pulmonary hypertension, and low back disability.  
38 U.S.C.A. § 5103A (c) (West 2002); Duenas v. Principi, U.S. 
Vet. App. No. 03-1251 (Dec. 15, 2004).

In view of the above this case is REMANDED for the following 
development:

1.  The AMC or RO should obtain copies of 
all clinical records documenting her 
treatment at the Dorn VA Medical Center 
in Columbia, South Carolina, subsequent 
to June 16, 2003.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his 
service-connected left knee disorder and 
right knee disorder and the etiology of 
the veteran's current low back 
disability.  All necessary special 
studies should be performed.  The claims 
folder must be made available to the 
examining physician, and the physician 
should state that the claims folder has 
been reviewed.  The examiner should 
report the ranges of left and right knee 
motion in degrees of flexion and 
extension.  

The examiner should report any additional 
range of motion loss due to weakened 
movement, excess fatigability, pain on, 
or incoordination.  

In addition, the examiner should report 
the existence of subluxation or lateral 
instability in each knee and state 
whether such, if present, is slight, 
moderate, or severe in degree.  

In regard to the veteran's low back 
disorder the examiner should express an 
opinion with rationale as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current low 
back disorder diagnosed is the result of 
disease or injury in service, or is 
otherwise related to service.  

3.  The veteran should also be afford 
psychiatric examination to determine the 
severity of her service-connected 
psychiatric disability.  The claims 
folder must be made available to the 
examiner, and the examiner should state 
that the claims folder was reviewed.  The 
examiner should note a GAF score, if 
possible, solely attributable to the 
service-connected psychiatric disability.  

4.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of her service connected 
gastrointestinal disability.  The claims 
folder must be made available to the 
examining physician and the physician 
should state that the claims folder was 
reviewed.  The examiner should 
specifically comment on the presence or 
absence of constipation, diarrhea, 
abdominal distress, and pain as well as 
other disturbances in bowel function 
associated with her service connection 
gastrointestinal disability.  The 
examiner should also describe any 
impairment of health due to this 
disability as severe, moderate, mild, or 
less than mild.

5.  The veteran should also be given an 
appropriate examination to determine the 
etiology of her lupus erythematosus.  The 
claims folder should be made available to 
the examining physician and the physician 
should state that the claims folder was 
reviewed.  The examiner should render a 
medical opinion, with complete rationale 
as to whether it is at least as likely as 
not that the veteran's lupus 
erythematosus had its onset during 
service or is related to service.  

6.  When the above development has been 
completed, the AMC or RO should re-
adjudicate the veteran's current claims.  
If the benefits sought remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  The case should then be returned 
to the Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



